 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT

 7                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   DOUGLAS ENRIQUE BUITRAGO,                        Case No. 1:20-cv-01505-BAM
10                     Plaintiff,                     ORDER GRANTING STIPULATION TO
                                                      EXTEND TIME
11          v.
                                                      (Doc. 15)
12   ANDREW SAUL, Commissioner of Social
     Security,
13
                       Defendant.
14

15

16          Currently pending before the Court is the parties’ stipulation to extend the deadline for
17   Plaintiff Douglas Enrique Buitrago to file his Opening Brief and to extend the deadline for
18   Defendant Commissioner of Social Security to file a responsive brief. (Doc. 15.) The parties
19   explain that an extension of these deadlines is necessary due to the workloads of counsel.
20          Having considered the stipulation, and good cause appearing, the request for an extension
21   of the deadlines to file opening and responsive briefs is GRANTED. Plaintiff shall file his
22   Opening Brief on or before August 26, 2021, and Defendant shall file a responsive brief on or
23   before October 27, 2021. All other deadlines in the Court’s Scheduling Order are modified
24   accordingly.
     IT IS SO ORDERED.
25

26      Dated:     July 9, 2021                               /s/ Barbara   A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
27

28
                                                     1
